Citation Nr: 1315214	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for kidney stones, to include as secondary to posttraumatic stress disorder (PTSD), to include medications prescribed therefor, and medications for a thyroidectomy. 

2.  Entitlement to service connection for a neck disorder, to include as secondary to PTSD and medications prescribed therefor. 

3.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to PTSD and medications prescribed therefor, and medications prescribed for a respiratory disorder and residuals of a thyroidectomy. 

4.  Entitlement to service connection for a chronic muscle disorder, to include as secondary to PTSD and medications prescribed therefor, and medications prescribed for a thyroidectomy. 

5.  Entitlement to service connection for a respiratory disorder, to include as secondary to PTSD and medications prescribed therefor, and medications prescribed for a thyroidectomy.

6.  Entitlement to service connection for a digestive disorder, to include as secondary to PTSD and medications prescribed therefor, and medications prescribed for a thyroidectomy. 

7.  Entitlement to service connection for residuals of a thyroidectomy, status-post thyroid cancer, to include as secondary to PTSD. 

8.  Entitlement to service connection for left ankle disorder, to include as secondary to PTSD and medications prescribed therefor, and medications prescribed for a thyroidectomy. 

9.  Entitlement to service connection for a left foot disorder, to include as secondary to PTSD and medications prescribed therefor, and medications prescribed for a thyroidectomy. 

10.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD. 

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and W.P.A.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from January to December 1963. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied the service connection and TDIU claims on appeal.  The Veteran appealed this rating decision to the Board. 

In February 2012, the Veteran testified before the undersigned at a videoconference hearing via the above-cited RO.  A copy of the hearing transcript is of record.

In May 2012, the Board remanded these matters for additional development.

As noted in the prior remand, the Board recharacterized issue number 10 on the title page, as entitlement to service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that the AMC did not complete all the development requested in the May 2012 remand and, therefore, an additional remand is warranted in order for the requested development to be conducted and to ensure full compliance with due process requirements.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (as a matter of law, a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran or other claimant the right to compliance with the remand orders). 

As noted in the prior remand, the Veteran's service treatment records (STRs) and service personnel records were apparently destroyed during a 1973 fire at the National Personnel Records Center (NPRC) and that attempts to obtain them through alternate sources (e.g., Records Management Center) have been exhausted. (See June 2011 Formal Finding on the Unavailability of Service Records, detailing efforts made to obtain additional service treatment records).  

When service records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard is very high.

Thus, the Board requested that additional attempts were to be made to obtain any and all STRs pertaining to the Veteran, including but not limited to, inpatient clinical hospital records from the United States Air Force Base hospitals in Plattsburgh, New York, and at Elgin Air Force Base in Florida.  In a January 2013 memorandum, the AMC determined that the Board's May 2012 request was for misdirected development in that the National Archives and Records Administration was not the correct custodian of records and that prior development for the Veteran's STRs was completed correctly.  However, no attempts were made to directly contact the NPRC, the repository of inpatient clinical records from the Elgin Air Force Base Hospital in Florida and the hospital at the USAF Base in Plattsburgh, New York, locations where the Veteran contends he was hospitalized for his psychiatric problems.  These records would have been retired to the NPRC directly from the hospitals and be separately maintained by the NPRC.  Further, the Board notes that the Veteran has provided a copy of his DD214 that shows under "remarks" that the Veteran had a physical disability, it existed prior to military service and was established by "medical board and individual made application by reason of physical disability, Chapter 9, AFM 35-4.  Hence, additional attempts should be made to obtain the United States Air Force Medical Board Evaluation report.  

The Board also observes that the Veteran submitted a 21-4142 form, Authorization and Consent to Release Information to the Department of Veterans Affairs,  identifying medical treatment from Dauphin County Prison, Penn State Hershey Medical Center, and Holy Spirit Hospital.  VA requested the records and received a negative response with respect to the records from Dauphin County Prison and Penn State Hershey Medical Center.  In addition, Holy Spirit Hospital requested that a new authorization, dated within the past year, be submitted in order to release the requested records.  They provided their own authorization form.  However, the Veteran was not notified of the negative response from Dauphin County Prison and Penn State Hershey Medical Center and that he may submit the records himself.   Further, he was not requested to submit a newly dated authorization form to obtain outstanding medical records from Holy Spirit Hospital.  Therefore, the Veteran should be notified of the negative response and that he may submit his own copies of the records, if they are in his possession and he should be requested to complete a new authorization, with current date, to obtain medical records from Holy Spirit Hospital

In August 2012, the Veteran underwent a VA PTSD examination.  The VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD; however, he does have evidence of Bipolar II disorder which has likely been present since 1967.  The VA examiner opined that it would only be speculating to determine whether the Veteran's Bipolar II disorder had begun when he was in the United States Air Force or not.  The VA examiner explained that the Veteran's insight and self-awareness is not adequate to provide a good history, and there are no records from his time in service.  

The Board notes that Harrisburg State Hospital records show that in July 1967 the Veteran was admitted by commitment of the Warden of Dauphin County Prison after being arrested on charges of assault with intent to kill.  At that time, an interview with the Veteran's mother was undertaken and she stated that she "heard" that the Veteran had become involved in a homosexual relationship with an Episcopalian minister in service and that she thought that the Veteran might have been hospitalized in service, but did not know the details.  An August 1967 Harrisburg State Hospital record shows that the Veteran admitted to a homosexual experience while in the Air Force and that his reaction to it was such that he was eventually discharged and that this is also the reason that he was currently hospitalized.   The diagnosis was paranoid schizophrenic related to homosexual panic.  VA medical records show that the Veteran's current diagnosis is bipolar disorder, not otherwise specified. 

An August 1995 Social Security Administration psychological report reflects that the Veteran was diagnosed with impulse-control disorder, not otherwise specified and personality disorder not otherwise specified (mixed paranoid and anti-social, noted as the main diagnosis).   An April 2003 VA medical record notes adult sexual abuse.  The Veteran has repeatedly asserted that he was sexually  molested and/or exploited by a religious member while on active duty in service and that upon telling his military superiors, he was medically discharged from the Air Force.  

In this case, if new information is received after further development of the Veteran's claims, the claims file should be returned to the August 2012 VA PTSD examiner, or an examiner similarly situated, for a supplemental VA opinion, to include consideration of that new evidence alongside the Veteran's psychiatric history as explained above.

Accordingly, the case is REMANDED for the following actions:

1.   Contact the National Archives and Records Administration, the Defense Finance and Accounting Service - Indianapolis Center, the NPRC and/or any other appropriate repository of records, and request copies of the Veteran's outstanding service treatment records, to include, but not limited to, a United States Air Force Medical Board Evaluation report and all inpatient treatment and dispensary records from the USAF Base hospital in Plattsburgh, New York, and the Eglin Air Force Base, Florida, hospital. 

All efforts to obtain these records should be fully documented, and any Federal facility should provide a negative response if records are not available.  This mandatory request for development should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain them would be futile.  If no records are found and further efforts to obtain the records would be futile, document in the claims file with a memorandum the actions/steps taken to obtain the records and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)  of VA's inability to obtain these records.

2.  The Veteran should be notified of the negative response from Dauphin County Prison and Penn State Hershey Medical Center and provide him with the opportunity to obtain and submit the records for VA review.

He should also be requested to complete a new authorization, with a current date, to obtain medical records from Holy Spirit Hospital.  

3.  If new evidence is received following remand directives 1-2, forward the entire claims file, to the examiner who performed the August 2012 VA PTSD examination report for a supplemental opinion (or if unavailable, to a similarly situated examiner). 

The examiner is advised that the Veteran reported having been sexually abused by an Episcopalian civilian minister in Plattsburgh, New York during his period of active military service (i.e., January to December 1963). According to the Veteran, he informed his supervisors of the incident and was subsequently discharged by a United States Air Force Medical Board.  He indicated that he was hospitalized at the United States Air Force Base in Plattsburgh, New York and at Eglin Air Force Base, Florida.  The Veteran's STRs were apparently destroyed by a fire at the NPRC. However, the Veteran has maintained the same story over the intervening years and has subsequently attributed his psychiatric disability to the sexual abuse incident. 

The PTSD examiner should clearly set forth:

(1)  the appropriate diagnoses for the Veteran's psychiatric disorders;  

(2)  whether the Veteran has a diagnosis of PTSD in accordance with DSM-IV and, if so, is it based on a stressor event in service?  If the examiner so finds, he/she must specify the stressor underlying the diagnosis of PTSD, to include the claimed sexual abuse during military service;

(3) for diagnoses other than PTSD, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed acquired psychiatric disorders began during active service or are related to the Veteran's period of active service, including the claimed sexual abuse, or, if pre-existing service, was chronically worsened during service.

In responding to the foregoing questions, the examiner must report as to whether psychiatric symptoms shown during or within one year of service discharge, or shortly thereafter, may be identified as a manifestation of any later-diagnosed psychotic disorder.  38 C.F.R. § 3.307(c).

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner cannot provide an opinion without 
resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

If the prior examiner is unavailable, or is unable to render the requested supplemental opinions without examining the Veteran, the RO/AMC should arrange for the Veteran to go undergo a new VA PTSD examination to obtain answers to the question posed above.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report). 

4.  If and only if service connection for an acquired psychiatric disability is awarded, should the Veteran then be scheduled for examinations by appropriate VA clinicians to determine the etiology of any currently present kidney stones; neck disorder; cardiovascular disorder; residuals of a thyroidectomy, chronic muscle disorder; respiratory disorder; digestive disorder; left ankle disorder; and, left foot disorder.

If any of these examinations is conducted, each examiner should render an opinion, as it relates to the specific disability, as to whether it is at least as likely as not (50 percent or greater probability) that any kidney stones; neck disorder; cardiovascular disorder; residuals of a thyroidectomy; chronic muscle disorder; respiratory disorder; digestive disorder; left ankle disorder; and, left foot disorder was caused or permanently worsened beyond natural progression by the acquired psychiatric disability or medications prescribed therefor. 
If such aggravation is found to exist, each examiner should provide an assessment, if possible, of the baseline level of impairment of the respective disorder prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected acquired psychiatric disorder. 

A complete rationale should be given for all opinions and conclusions expressed, in a typewritten report. 

If any examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

5.  If and only if service connection for residuals of a thyroidectomy is awarded, should the Veteran be scheduled for an examination by an appropriate clinician to determine the etiology of any kidney stones; cardiovascular, chronic muscle, respiratory, digestive, and left ankle and left foot disorders. 

If these examinations are conducted, each examiner must provide an opinion as to whether any kidney stones, cardiovascular disorder, chronic muscle, respiratory disorder, digestive disorder, and left ankle and left foot disorders were caused or permanently worsened beyond their natural progression by the service-connected residuals of a thyroidectomy and/or medications prescribed therefor. 

If such aggravation is found to exist, each examiner should provide an assessment, if possible, of the baseline level of impairment of the respective disorder prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected residuals of a thyroidectomy and/or medications prescribed therefor. 

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report. 

If any examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

6.  If and only if the RO grants service connection for a respiratory disorder, should the appropriate examiner then also provide an opinion as to whether any cardiovascular disorder was caused or permanently worsened by its natural progression by a respiratory disability or medications prescribed therefor. 

If such aggravation is found to exist, the respective examiner should provide an assessment, if possible, of the baseline level of impairment of any currently present cardiovascular disorder prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected respiratory disorder and/or medications prescribed therefor.
A complete rationale should be given for all opinions and conclusions expressed, in a typewritten report. 

If the respective examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

7.  Ensure that the examination reports comply with this remand and the questions presented in the examination request.  If any examination report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2  (2012). 

8.  After completing the requested actions, the service connection claims and TDIU claim (to include on an extraschedular basis) on appeal should be readjudicated in light of all pertinent evidence and legal authority. 

If any benefit sought on appeal is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

